Case 2:19-cv-01272-ODW-JEM Document 77 Filed 04/27/20 Page 1 of 10 Page ID #:1129




    1    CENTER FOR DISABILITY ACCESS
         Ray Ballister, Jr., Esq., SBN 111282
    2    Phyl Grace, Esq., SBN 171771
         Isabel Rose Masanque, Esq., SBN 292673
    3    Sara Gunderson, Esq., SBN 302582
         Chris Carson, Esq., SBN 280048
    4    8033 Linda Vista Rd, Suite 200
         San Diego, CA 92111
    5    (858) 375-7385; (888) 422-5191 fax
         isabelm@potterhandy.com
    6
    7
    8
          Attorneys for Plaintiff

    9
   10                        UNITED STATES DISTRICT COURT
   11                       CENTRAL DISTRICT OF CALIFORNIA
   12
   13
         Chris Langer,                           Case: 2:19-CV-01272-ODW-JEM

   14                Plaintiff,                  Plaintiff’s Reply Brief in Support
                                                 of Motion for Summary
   15       v.                                   Judgment
   16
         Banneret, LLC, a California             Date:    April 20, 2020
   17                                            Time:    1:30 p.m.
         Limited Liability Company;
   18    H & I Foods Inc., a California          Ctrm:    5D (5th Floor)
   19    Corporation;                            Hon. Judge Otis D. Wright, II
         The Small Café, LLC, a California
   20    Limited Liability Company; and
   21    Does 1-10,
   22                Defendants.
   23
   24
   25
   26
   27
   28



                                             1

        Plaintiff’s Reply Brief                        Case: 2:19-CV-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 77 Filed 04/27/20 Page 2 of 10 Page ID #:1130




    1              MEMORANDUM OF POINTS AND AUTHORITIES
    2
    3                             I.     PRELIMINARY STATEMENT
    4          Plaintiff does not dispute that the transaction counters and restrooms
    5   at the businesses have been remediated. Plaintiff also does not dispute that
    6   the Court has already declined to extend supplemental jurisdiction over
    7   Plaintiff’s state claims and has dismissed those claims. Therefore, the only
    8   issues remaining are whether defendants have brought the parking lot into
    9   compliance with ADA standards thereby mooting Mr. Langer’s request for
   10   an injunction and whether Mr. Langer has standing to seek that injunction.
   11
               As demonstrated in Plaintiff’s moving papers, Defendants have not
   12
        remediated the parking barriers. Defendants’ only defense regarding the
   13
        remaining non-compliance issues with respect to the designated accessible
   14
        parking is that there is an additional parking lot at the rear of the building.
   15
        However, as outlined below, the ADA requires that each parking facility
   16
        provide a sufficient number of compliant van accessible parking spaces.
   17
        Moreover, Mr. Langer is an ADA tester who has frequented Long Beach on
   18
        dozens of prior occasions and has stated an intention to visit the businesses
   19
        once they have been brought into compliance. Therefore, there are no
   20
        genuine issues in dispute regarding Mr. Langer’s standing to seek an
   21
        injunction. There is no defense in this case. The Court should grant
   22
        Plaintiff’s motion.
   23
   24
             II.     PLAINTIFF HAS STANDING TO SEEK AN INJUNCTION
   25
                           REQUIRING DEFENDANTS TO PROVIDE AND
   26
                                       MAINTAIN ACCESSIBLE PARKING
   27
   28



                                                 1

        Plaintiff’s Reply Brief                         Case: 2:19-CV-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 77 Filed 04/27/20 Page 3 of 10 Page ID #:1131




    1       A. The designated “van accessible” parking spaces at the property
    2          remain non-compliant.
    3          During her expert inspection, Ms. Ward found that the van accessible
    4   parking space in the parking lot serving the businesses had striping missing
    5
        on the left side.1 Additionally, the length of the accessible parking stalls and
    6
        access aisle measured less than 18 feet.2 Under the ADA, the method, color
    7
        of marking, and length of the parking space are to be addressed by State or
    8
        local laws or regulations.3 Accessible parking spaces must be outlined in
    9
        blue and each parking space must be at least 216 inches (18 feet) in length.4
   10
        Under the ADA, access aisles shall extend the full length of the parking
   11
   12
        spaces they serve.5

   13          Defendants do not dispute the existence of these remaining issues, and
   14   instead rely on the fact that there is an additional parking lot at the rear of
   15   the building. However, under the ADA, “[w]here more than one parking
   16   facility is provided on a site, the number of accessible spaces provided on
   17   the site shall be calculated according to the number of spaces required for
   18   each parking facility.”6 Here, it is undisputed that the additional parking lot
   19   is located at the rear of the building and is completely separate from the
   20   parking lot located within the shopping plaza where the Flavor or Punjab
   21
        and The Small Café are located. Therefore, each of the parking lots must
   22
        have the required number of compliant van accessible parking spaces.
   23
   24
   25   1
          Dkt. No. 66-2 (Pl. SUF), SUF #23.
   26   2
          Dkt. No. 66-2 (Pl. SUF), SUF #24.
        3
          2010 ADA Standards for Accessible Design, Advisory § 502.3.3.
   27   4
          CBC § 1129B4; CBC § 11B-502.2.
        5
   28     36 C.F.R., Part 1191, Appendix D § 502.3.2.
        6
          36 C.F.R., Part 1191, Appendix B § 208.2.

                                                 1

        Plaintiff’s Reply Brief                             Case: 2:19-CV-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 77 Filed 04/27/20 Page 4 of 10 Page ID #:1132




    1          Moreover, even assuming that the rear parking lot and front parking
    2   lot are the same “parking facility” under the ADA, the designated van
    3   accessible space in the rear parking lot is non-compliant for several reasons.
    4   First, the rear lot has signage indicating that it is reserved for Rite Aid
    5   customers only.7 Second, the designated accessible parking stall in the rear
    6   lot measures 112 inches wide and the access aisle measures 92 inches wide.8
    7   Under the ADA, van accessible parking stalls must be at least 132 inches
    8   wide with a 60-inch access aisle.9 Alternatively, the parking stall can be 96
    9   inches wide if the access aisle is at least 96 inches wide.10 The van
   10   accessible parking stall in the rear parking lot does not comply with either of
   11
        these configurations.
   12
               Second, under the ADA, access aisles shall be at the same level as the
   13
        parking spaces they serve. Changes in level are not permitted, unless they
   14
        are less than 2.1%.11 Access aisles are required to be nearly level in all
   15
        directions to provide a surface for wheelchair transfer to and from vehicles.12
   16
        Here, the parking stall and access aisle in the rear parking lot have running
   17
        slopes measuring 3.2% and 2.7%, respectively, and the parking stall has
   18
        cross-slopes measuring 2.2%.13
   19
               Thus, the designated van accessible parking in both parking lots
   20
        serving the restaurant do not comply. Defendants’ failure to provide a van
   21
        accessible parking space is a violation of the ADA.
   22
   23
   24
        7
   25     Ex. 2 (Photos by Taylor), p. 1.
        8
          Ex. 1 to Reply (Decl. of Taylor) ¶ 5; Ex. 2 (Photos by Taylor).
   26   9
          36 C.F.R., Part 1191, Appendix D § 502.2, 502.3.1.
        10
           36 C.F.R., Part 1191, Appendix D § 502.2 (Exception).
   27   11
           36 C.F.R., Part 1191, Appendix D § 502.4.
        12
   28      2010 ADA Standards for Accessible Design, Advisory § 502.4.
        13
           Ex. 1 to Reply (Decl. of Taylor) ¶¶ 6-7; Ex. 2 (Photos by Taylor).

                                                     1

        Plaintiff’s Reply Brief                                 Case: 2:19-CV-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 77 Filed 04/27/20 Page 5 of 10 Page ID #:1133




    1        B. Defendants H & I Foods, Inc. and The Small Café, LLC have not
    2          demonstrated lack of control over the parking lots.
    3          Defendants H & I Foods, Inc. and The Small Café, LLC claim that
    4   they are not liable for the ADA violations in the parking lot because they are
    5   only tenants and not owners of the real property and have no authority to
    6   alter the parking lot areas. The Ninth Circuit’s decision in Kohler addressed
    7   a tenant’s liability for violations found in common areas, such as parking
    8   lots.14 Importantly, Kohler does not hold that tenants never have liability for
    9   violations found in common areas, such as parking lots. Kohler also does not
   10   hold that tenants never have control over common areas, such as parking
   11   lots. Instead, the court in Kohler explains that tenants do not have any pre-
   12   existing control over a property: “Absent a lease, [a tenant] lacks any legal
   13   relationship at all to the property.”15 However, where a tenant “takes control
   14   of a part of the property, subject to a lease, imposes ADA obligations on it
   15   [the tenant] for that part of the property it controls…”16
   16          Thus, to determine whether a tenant has control over, i.e. a legal
   17   relationship with, a portion of the property, we must look to the lease. In
   18   Kohler, the defendant leased only the cell phone kiosk in the shopping
   19   center’s lobby and the parking lot was identified in the lease as a common
   20   area exclusively under the landlord’s control. Because it never gained
   21   control over the parking lot pursuant to its lease, “BB&B has no liability to
   22   contract away on parts of the parking lot over which it has no control.”17
   23   However, this is not the same as a tenant having no contractual “authority”
   24   to make modifications to the property over which the tenant did gain control
   25   pursuant to a lease. To demonstrate these principles, it is important to
   26
        14
           Kohler v. Bed Bath & Beyond of California, LLC, 780 F.3d 1260 (9th Cir. 2015).
   27   15
           Id. at 1264.
        16
   28      Id.
        17
           Id.

                                                  1

        Plaintiff’s Reply Brief                              Case: 2:19-CV-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 77 Filed 04/27/20 Page 6 of 10 Page ID #:1134




    1   understand that the Ninth Circuit’s decision in Kohler did not alter the
    2   court’s holdings in Botosan. In Botosan, the court makes clear that the
    3   “allocation of responsibility between the landlord and a tenant by lease is
    4   effective only as between the parties.”18 In Kohler, the Ninth Circuit
    5   reiterates that the ADA continues to impose “concurrent obligations on
    6   landlords and tenants.”19
    7          Here, Defendants H & I Foods, Inc. and The Small Café, LLC have
    8   not demonstrated that they lack control over the parking lot areas. That they
    9   do not have contractual authority to make modifications to the parking lot
   10   areas is not sufficient and they are not automatically absolved from liability
   11   because they are tenants and not the real property owners. Neither Defendant
   12   has shown that the parking lot is not included in their lease.
   13
   14        C. Defendants have a separate and ongoing obligation under the
   15          ADA to maintain the accessibility of the parking.
   16          Even if the defendants properly prove remediation, this is insufficient
   17   to establish mootness. In the present case, one of the violations – failure to
   18   provide and maintain accessible parking – is of the type that constantly
   19   recurs. “[T]he test for mootness…is a stringent one. Mere voluntary
   20   cessation of allegedly illegal conduct does not moot a case; if it did, the
   21   courts would be compelled to leave the defendant free to return to his old
   22   ways.”20 Moreover, “[i]t is well settled that a defendant’s voluntary cessation
   23   of a challenged practice does not deprive a federal court of its power to
   24   determine the legality of the practice.”21 A claimed remedy “might become
   25
   26   18
           Botosan v. Paul McNally Realty, 216 F.3d 832, 833 (9th Cir. 2000).
        19
           Kohler v. Bed Bath & Beyond of California, LLC, 780 F.3d at 1264.
   27   20
           United States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203-04 (1968)
   28   (citation and internal punctuation omitted).
        21
           City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982).

                                                 1

        Plaintiff’s Reply Brief                            Case: 2:19-CV-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 77 Filed 04/27/20 Page 7 of 10 Page ID #:1135




    1   moot if subsequent events make it absolutely clear that the allegedly
    2   wrongful behavior could not reasonably be expected to recur.”22 The party
    3   asserting mootness has “the heavy burden of persuading the Court that the
    4   challenged conduct cannot be reasonably expected to recur.”23 One court,
    5   presiding over an ADA case, summarized the standard as follows:
    6          The burden of establishing mootness by voluntary compliance
               is a heavy one. A request for prospective relief can be mooted
    7          by a defendant's voluntary compliance if the defendant meets
               the “formidable burden” of demonstrating that it is “absolutely
    8          clear the allegedly wrongful behavior could not reasonably be
               expected to recur.” Such a burden will typically be met only by
    9          changes that are permanent in nature and that foreclose       a
               reasonable chance of recurrence of the challenged conduct.24
   10
   11
               As outlined in Plaintiff’s moving papers, the ADA also requires public
   12
        accommodations to maintain the usability of the accessible features of their
   13
        facility. “A public accommodation shall maintain in operable working
   14
        condition those features of facilities and equipment that are required to be
   15
        readily achievable to and usable by persons with disabilities . . ..”25 Merely
   16
        because a handicap parking space has now been freshly painted again, does
   17
   18
        not mean that it will also not be permitted to fade away or be painted over

   19
        once the smoke clears from this case. This is particularly true where the

   20   defendants have a proven history of failing to maintain their accessible
   21   parking spaces in a usable condition. Because the parking lot striping will
   22   fade and will need to be repainted every few years, it is very easy for the
   23   defendants to return to their previous ways and not provide a compliant
   24   parking space. Parking painting is not permanent and always in flux. It is
   25   22
           Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167
   26   (2000).
        23
           Id.
   27   24
           Tandy v. City of Wichita, 380 F.3d 1277, 1291 (10th Cir. 2004) (internal cites and
   28   quotes omitted for readability).
        25
           28 C.F.R. § 36.211(a).

                                                   1

        Plaintiff’s Reply Brief                               Case: 2:19-CV-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 77 Filed 04/27/20 Page 8 of 10 Page ID #:1136




    1   uncontestable that failure to maintain parking lot striping is one of those
    2   frequently occurring, easily recurring violations and where a defendant has
    3   demonstrated a past apathy toward its legal obligations and a failure to
    4   comply with the law, a “voluntary” fix after being hauled into court does not
    5   meet the “formidable burden of demonstrating that it is absolutely clear the
    6   alleged wrongful behavior could not reasonably be expected to recur.”26
    7             Thus, if the Court finds that there was a parking lot violation and the
    8   violation was the result of a failure to maintain the lot properly, the Court
    9   can certainly order the defendant to maintain the parking lot in compliance
   10   with the ADA accessibility standards. See Lozano v. C.A. Martinez Family
   11
        L.P., 129 F. Supp. 3d 967, 971 (S.D. Cal. 2015) (finding ADA claim not
   12
        moot because “[d]efendants could run afoul of the ADA in the future by
   13
        mere inaction and allowing the paint on the accessible spaces to fade”).
   14
   15
              D. Mr. Langer has sufficiently demonstrated standing for an
   16
                  injunction under the ADA.
   17
                  Finally, Defendants challenge Mr. Langer’s standing for an injunction.
   18
        First, Defendant claims that Mr. Langer never attempted to park on the date
   19
        of his visit. However, Mr. Langer could not park on the date of his visit
   20
        because the parking was not accessible. As Mr. Langer explains, because the
   21
        access was sloped and also too narrow, Mr. Langer had no area to deploy his
   22
        ramp and he could not park. The idea of parking in a standard stall, further
   23
        away from the entrance, and hoping that no one parked in the stall next to
   24
        him—thereby trapping him out of his vehicle—gave him great discomfort
   25
        and he chose not to risk it.27 And Mr. Langer was not required to risk parking
   26
        in a non-complaint parking space. Under Chapman court held that “the
   27
        26
   28        Friends of the Earth, Inc., 528 U.S. at 190.
        27
             Dkt. No. 66-2 (Pl. SUF), SUF #11.

                                                        1

        Plaintiff’s Reply Brief                             Case: 2:19-CV-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 77 Filed 04/27/20 Page 9 of 10 Page ID #:1137




    1   ADAAG establishes the technical standards required for ‘full and equal
    2   enjoyment’” and that “if a barrier violating these standards relates to a
    3   plaintiff's disability, it will impair the plaintiff's full and equal access” and
    4   “constitutes ‘discrimination’ under the ADA.”28 Because Mr. Langer
    5   personally encountered the non-compliant parking conditions, he suffered an
    6   injury in fact.
    7          Second, Defendant emphasizes that Mr. Langer does not live in Long
    8   Beach and therefore the Flavor of Punjab and the Small Café are far from
    9   Mr. Langer’s home. However, as the case law makes clear, this is not the
   10   only way in which a plaintiff can prove standing. In CREEC, the Ninth
   11   Circuit held that a plaintiff suing under Title III of the ADA can claim tester
   12   standing, which Defendant acknowledges.29 Additionally, in D’Lil, the court
   13   held that that “we have found actual or imminent injury sufficient to
   14   establish standing where a plaintiff demonstrates an intent to return to the
   15   geographic area where the accommodation is located and a desire to visit the
   16   accommodation if it were made accessible.”
   17
               Defendants claim that plaintiff’s motion is “devoid of any supporting
   18
        facts indicating an intent to return to Long Beach.”30 To the contrary, Mr.
   19
        Langer has provided all of the facts necessary to establish standing under
   20
        D’Lil and CREEC. In his declaration, Mr. Langer explains: “[O]nce it has
   21
        been represented to me that the barriers at the Flavor of Punjab and the
   22
        Small Café have been removed, I plan to visit both places again to eat. I will
   23
        also return to assess the businesses for compliance with disability access
   24
        laws.”31 He also states: “I am in Long Beach often to eat, shop and attend
   25
   26   28
           Id. (emphasis added).
        29
           Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093 (9th Cir. 2017);
   27
        Dkt. No. 75 (Def. Opposition) p. 71:1-6.
        30
   28      Dkt. No. 75 (Def. Opposition) p. 21:14-17.
        31
           Dkt. No. 66-4 (Decl. of Langer) ¶ 14.

                                                    1

        Plaintiff’s Reply Brief                                 Case: 2:19-CV-01272-ODW-JEM
Case 2:19-cv-01272-ODW-JEM Document 77 Filed 04/27/20 Page 10 of 10 Page ID #:1138




     1   events. Additionally, because I am an active ADA litigator, my efforts to
     2   identify law-breaking businesses also brings me to this geographical area on
     3   a continuing and ongoing basis.”32 Defendants have not provided any
     4   evidence to dispute these facts. Therefore, it is indisputable that Mr. Langer
     5   has standing as a tester; that he intends to return to Long Beach to eat the
     6   restaurants once made accessible; and that he also is in Long Beach on a
     7   regular basis. In sum, Mr. Langer’s standing for an injunction under the
     8   ADA is undisputed.
     9
    10
    11
                                            III.      CONCLUSION
    12
                   For the foregoing reasons, Plaintiff respectfully requests this Court
    13
         grant his motion in its entirety.
    14
    15
    16   Dated: April 27, 2020                          Center for Disability Access
    17
    18
                                                        By:   /s/ Isabel Rose Masanque
    19                                                        Isabel Rose Masanque
    20                                                        Attorneys for Plaintiff
    21
    22
    23
    24
    25
    26
    27
    28
         32
              Dkt. No. 66-4 (Decl. of Langer) ¶ 15.

                                                       1

         Plaintiff’s Reply Brief                                Case: 2:19-CV-01272-ODW-JEM
